FILED
                               NOT FOR PUBLICATION                          OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



NEFTALI ISMAEL SANCHEZ-FLORES;                     No. 08-73230
et al.,
                                                   Agency Nos. A076-370-739
               Petitioners,                                    A076-370-740
                                                               A076-370-741
  v.                                                           A076-370-742

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Neftali Ismael Sanchez-Flores and family, natives and citizens of Mexico,

petition for review of the order of the Board of Immigration Appeals’ (“BIA”)

denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where it was filed almost six years after the BIA’s June 17,

2002, order dismissing their underlying appeal, and petitioners failed to

demonstrate they qualified for an exception to the time limit or for equitable

tolling. See 8 C.F.R. § 1003.2(c)(2)-(3); Iturribarria v. INS, 321 F.3d 889, 897-98

(9th Cir. 2003). It follows that petitioners’ due process claim fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice for a

petitioner to prevail on a due process claim).

      Petitioners’ remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-73230